Citation Nr: 0918568	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  02-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1991 to July 
1993 with a further period of service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in August 2008, 
which vacated an April 2007 Board decision denying service 
connection for PTSD and remanded the case for readjudication.  
This matter initially arose from a May 2001 rating decision 
by the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2005, the Board remanded the Veteran's claim for 
additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Assistance 
shall include obtaining a medical examination or opinion when 
such is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate her claim for service connection 
for PTSD by correspondence dated in April 2003, March 2005, 
June 2005, and March 2006.  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to this matter was provided in the March 2006 correspondence.  

The Board notes that the RO made several attempts to verify 
the Veteran's claimed in-service stressors due to a sexual 
assault and sexual harassment.  In addition to obtaining the 
Veteran's service treatment and personnel records from the 
National Personnel Records Center (NPRC), requests for 
supporting documentation were issued in June 2000, November 
2000 and December 2000 to the Massachusetts National Guard, 
the U.S. Army Reserve Personnel Center (ARPERCEN), and the 
Office of the Judge Advocate General at Fort Bragg.  Negative 
responses were received from each facility.  In addition, the 
Veteran failed to appear for a Board hearing scheduled at the 
RO in May 2003.  

The parties in the Joint Motion For Remand agree that a 
remand of this case is necessary because the Board, in its 
April 2007 adjudication, failed to consider whether the March 
2000 fee-basis VA examination could be credible evidence of 
the Veteran's in-service sexual assault stressor, pursuant to 
Patton v. West, 12 Vet. App. 272 (1999), and failed to 
adequately discuss evidence of deterioration in the Veteran's 
work performance and other apparent behavior changes 
indicated in her service personnel records, particularly her 
separation from the National Guard two years after she left 
active service.

In March 2000, the Veteran underwent a fee-based VA 
psychiatric examination.  The examiner found that the Veteran 
was articulate, cooperative, and clear about the depth and 
extent of her PTSD.  In service, the Veteran noted that she 
was trained in electric generator and motor repair and was 
the only woman in her specialty.  She said that she was 
sexually harassed by enlisted men and officers to such an 
extent that she sought off-base housing, and was subsequently 
raped by a fellow soldier in her off-base bedroom.  She noted 
a four-year history of psychotherapy to treat her fear and 
hatred of men, anxiety, depression, and suicidal thoughts.  
The Veteran reported symptoms of panic attacks, nightmares 
about the assault, rage, guilt, and self-blame.  The 
diagnosis was severe PTSD.  Inasmuch as the examiner never 
mentioned the Veteran's pre-service diagnosis of PTSD caused 
by childhood emotional and physical abuse, it does not appear 
that the examiner reviewed the Veteran's claims file for this 
examination. 

The Court in Patton pointed out that in PTSD cases in which 
the veteran asserts personal assault as the in-service 
stressor, a medical opinion by a VA examiner could serve as 
credible supporting evidence of the occurrence of the alleged 
in-service stressor.  Patton, 12 Vet App. at 284.  This is a 
modification of the usual rule that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

However, the Board questions the credibility of the March 
2000 VA examination results because the examiner apparently 
did not have access to the claims file.  For example, his 
report fails to note the Veteran's diagnosis of PTSD as a 
youth before she entered service though this is well-
documented in her service treatment records.  In a case such 
as this, when the opinion of a medical professional can serve 
as credible supporting evidence of the occurrence of an 
alleged in-service stressor, see Patton, 12 Vet. App. at 284, 
the claims file must be reviewed by a psychiatrist prior to 
the examination of the Veteran.  The Board also notes that 
the March 2000 examiner failed to note her early dismissal 
from the National Guard for nine or more unexcused and 
unexplained absences.  Therefore, on remand the AMC/RO should 
arrange for the Veteran to be examined by a psychiatrist to 
determine whether her claimed PTSD due to a sexual assault 
and sexual harassment was incurred in or aggravated during 
service.

The parties in the Joint Motion for Remand also directed the 
Board to consider evidence of the Veteran's behavior changes 
after the alleged in-service sexual assault, particularly her 
separation from the National Guard two years after active 
duty due to a number of unexcused absences though she faced 
no disciplinary actions while on active duty.  Therefore, on 
remand the psychiatrist conducting the Veteran's examination 
also should interpret any behavior changes in relation to any 
diagnosis rendered.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claim.  The Board notes that the Veteran 
has not provided, or asked VA to assist her in obtaining, any 
private or VA treatment records in the claims file even 
though the March 2000 examiner noted that she had undergone 
four years of psychotherapy.  On remand the AMC/RO should 
contact the Veteran and her representative for information 
about all medical providers in order to obtain medical 
records not found already in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and her representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
her psychiatric disorders and whose 
records are not found within the claims 
file.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment of these disorders from the 
private psychotherapist who treated her 
before the March 2000 fee-basis VA 
examination.  After the Veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
file should be obtained and associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
Veteran should be afforded a VA mental 
examination by a psychiatrist.  The 
claims folder and a copy of this remand 
must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Initial 
Posttraumatic Stress Disorder 
Examination, revised on April 2, 2007.  

The psychiatrist's report must address the 
Veteran's contention that she was raped 
while in service in 1992 at her off-
barracks residence; that she had PTSD as a 
child; that service treatment records show 
no complaints or treatment for any 
psychiatric disorder; that service 
personnel records disclose no disciplinary 
difficulties on active duty after the 
alleged sexual assault; and that she was 
separated from the Massachusetts Army 
National Guard in 1995 for unexcused and 
unexplained absences.  All clinical 
findings should be reported in detail.  
Following a review of the claims file, and 
examination of the Veteran, the 
psychiatrist then should provide an 
opinion with respect to: 

    A.  Whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran has a current diagnosis 
of PTSD; and, if so:

    B.  Whether the Veteran's PTSD disorder 
pre-existed the Veteran's entry into 
service in March 1991; and, if so: 

    C.  Whether her PTSD disorder was 
aggravated (permanently worsened) as the 
result of active service, and, if so, 
whether that increase in disability was 
due to the natural progression of the 
disease; or  

    D.  Whether it is at least as likely as 
not that her current PTSD is different 
from her pre-service PTSD disorder and was 
incurred in service as a result of 
incidents of sexual harassment and a 
sexual assault as noted by the Veteran in 
her January 2000 statement.  

All opinions rendered by the psychiatrist 
are to include sustainable reasons and 
bases to support the opinions.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for PTSD should be reviewed.  
If any benefit sought remains denied, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




